Citation Nr: 1009463	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  99-06 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disability (the "back disability").  

2.  Entitlement to service connection for a neck disability.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1957 to July 
1960.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

In March 2003 the Board issued a decision in which it denied 
the Veteran's appeal for back and neck disabilities.  The 
Veteran appealed that decision to the Court of Appeals for 
Veterans Claims (Veterans Court).  In May 2004, the Veterans 
Court granted a joint motion of the Veteran and the Secretary 
of Veterans' Affairs (the Parties), vacated the March 2003 
decision and remanded the matter to the Board for compliance 
with the instructions in the joint motion.  Those 
instructions were for VA to afford the Veteran an opportunity 
for a hearing.  

In September 2005 the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.  

In January 2006, the Board again issued a decision in which 
it denied the appeal as to whether service connection was 
warranted for neck and back disabilities.  The Veteran 
appealed that decision to the Veterans Court and in May 2007, 
the Veterans Court granted a motion of the Parties, vacated 
the January 2006 Board decision, and remanded the matter to 
the Board for compliance with the instructions in the joint 
motion.  

In November 2007,and again in November 2008, the Board 
remanded this matter to the RO in order to comply with the 
instructions in the joint motion.  The appeal has been 
returned to the Board for appellate consideration.  
FINDING OF FACT

The Veteran's neck and back disorders, diagnosed as 
degenerative disc disease and degenerative joint disease of 
the lumbar and cervical spine, did not have onset during his 
active service, did not manifest within one year of 
separation from active service, and are not otherwise related 
to his active service.  


CONCLUSION OF LAW

The criteria for service connection for disability of the 
Veteran's neck and back have not been met.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1131, 1137 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2009).  "To establish a right to 
compensation for a present disability, a Veteran must show: 
"(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"-the 
so-called "nexus" requirement."  Holton v. Shinseki, 557 
F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred in or aggravated by service if 
manifest to a compensable degree within one year of discharge 
from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).  

In evaluating the evidence of record the Board has both the 
duty and authority to consider the credibility of and 
probative weight to be assigned to evidence.  The U.S. Court 
of Appeals for the Federal Circuit (Federal Circuit) has 
recognized the Board's "authority to discount the weight and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  The Federal Circuit has also provided that " the 
Board, as fact finder, is obligated to, and fully justified 
in, determining whether lay evidence is credible in and of 
itself, i.e., because of possible bias, conflicting 
statements, etc."  Buchanan v. Nicholson, 451 F3.d 1331, 
1336-37 (Fed. Cir. 2006).  Similarly, the Veterans Court has 
stated that "The credibility of a witness can be impeached 
by a showing of interest, bias, inconsistent statements, or, 
to a certain extent, bad character."  Caluza v. Brown, 7 
Vet. App. 498, 511 (1995).  

This duty encompasses medical opinion evidence.  For example, 
in Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the 
Veterans Court provided as follows:  

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators

So long as the Board provides an adequate reason or basis for 
doing so, the Board does not err by favoring one competent 
medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Greater weight may be placed on one 
examiner's opinion over another depending on factors such as 
reasoning employed by the examiners and whether or not, and 
the extent to which they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994). 

More recently the Veterans Court provided additional guidance 
as to the weighing of medical opinion evidence.  See Nieves- 
Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In that case, 
the Veterans Court found that guiding factors in evaluating 
the probity of a medical opinion are whether the opinion was 
based on sufficient facts or data, whether the opinion was 
the product of reliable principles and methods, and whether 
the medical professional applied the principles and methods 
reliably to the facts of the case.  Id. at 302.  The Veterans 
Court also stated that most of the probative value of a 
medical opinion lies in its reasoning.  Id. at 304.  

In June 1996 the RO received the Veteran's application for VA 
benefits for back and neck conditions which he reported began 
in 1958, more than 50 years ago.  In a January 1997 letter, 
the Veteran stated that he first hurt his back when he 
slipped onboard the U.S.S. Allagash on November 10, 1959.  He 
stated that he hurt his back a second time around January 27, 
1960, providing that he hurt his back, neck, and arm when he 
slipped while working on the cargo deck.  He included with 
that letter a copy of the November 10, 1959 service treatment 
report which the Board addresses in more detail below.  

In December 1998, the RO received a writing from the Veteran 
in which he disagreed with the RO's denial of service 
connection for back and neck disabilities.  At this time, 
after explaining his belief that VA should have provided a 
compensation and pension examination, he stated, importantly, 
as follows:

 "[a]lso I disagree that from the actual 
treatment from my original injury on Jan 27, 1960 
has caused continuous degenerative changes since 
then."  

During the September 2005 hearing, the Veteran testified that 
his back was injured three times during service.  2005 Board 
hearing transcript at 3.  First, that in 1959 he slipped 
while working on the deck, he was given pain killers and bed 
rest.  Id at 4.  He testified that this was shown by the 
clinical record from the U.S.S. Allagash and acknowledged his 
belief that this was shown on a treatment record from 
November 10, 1959.  Id. 3-4.  

As to the second injury, the Veteran testified that this 
occurred some four or five months later.  Id. at 4.  He 
described this as follows:  "Yeah, before I went in for the 
last time and again they went ahead and gave me pain killers 
and you're dealing with the core man.  There's no x-rays or 
nothing."  Id.  

With regard to the third instance, he testified that "the 
third incident I went down, my arm started to swell, I went 
to the, this was just before we were getting ready to go over 
to the Mediterranean and they sent me over to the Portsmouth 
Naval Hospital.  I was over there, they took x-rays."  Id.  
He testified that the x-rays were of his arm, not his back.  
Id.  The next exchange between the Veteran and his 
representative is as follows (with the Veteran providing the 
answers - A - and the representative asking the questions - 
Q):  

Q.  Okay I was wondering what the, when 
you said the third time I thought it was 
-

A.  This is the third time, they took, 
this is how my arm got involved.  I was 
over there, they put me in a sling.  I 
was ready to go back to the ship and they 
said they wanted to keep me for one more 
day because my ship was getting ready to 
go so they kept me another day.  The next 
day I go ahead, my back goes out and the 
next thing I know they had me under heavy 
sedation again for my neck and back.  
They took x-rays at that time for my neck 
and back and said you can stay for a 
whole while and that was it.  A month and 
a half later they discharged me and I 
catch up with my ship in the 
Mediterranean.  

Id. at 5.  

The Veteran testified that this was the first injury of his 
neck.  Id.  He testified that he fell, injuring his arm and 
that his back and neck began hurting while he was 
hospitalized although he does not know if he injured his back 
and neck or if they just, in his words, "went out".  Id. at 
6.  He testified that after that his back and neck would hurt 
every six months or a year.  Id. at 7.  

The Veteran contends that these incidents led to his current 
neck and back disability.  

Service treatment records from the U.S.S. Allagash document 
that on November 11, 1959 the Veteran reported that he hit 
his coccyx the prior evening and could not sleep that night.  
He was found to have a very tender spot over the lower end of 
the coccyx.  A medical officer wrote in a consultation 
report, as follows:  "Slight-moderate tenderness upper 
coccyx.  Hx of trauma vague.  Probably no fracture.  May be 
early cyst formation.  Should have hot soakes frequently & do 
minimum of sitting - if so, can sit on pillow & sleep on 
stomach.  If persists > 1 wk., will see again."  

There are no further reports regarding the Veteran's coccyx 
during service.  There is no indication that the Veteran 
suffered any injury to the bony structures of his spine or 
intervetebral discs.  The Board finds that the logical 
factual conclusion, based on the evidence above, is that, 
since the medical officer reported that he would see the 
Veteran again if the pain persisted, and there are no further 
reports regarding this incident, and the medical records in 
complete, his injury was acute, not chronic, and resolved 
rather quickly, providing highly probative evidence against 
this claim.   

January 27, 1960 service treatment records document a 
diagnosis of a contusion of the left forearm.  A history of 
the injury was that the previous day the Veteran had slipped 
and fell on his left forearm while working on the cargo deck.  
He was treated with an ice pack and a sling while underway.  
On arrival in port the Veteran was sent to the U.S. Naval 
Hospital at Portsmouth Virginia for x-ray.  X-ray revealed no 
fracture, but because the Veteran had marked swelling he was 
admitted to the hospital for observation and possible further 
treatment.  

A January 27, 1960 report from the Portsmouth Naval Hospital 
documents that the Veteran was admitted with a history of 
having injured his left elbow when he slipped on the deck of 
the ship striking the left elbow.  This report indicates that 
the Veteran was referred to the hospital for a possible 
fracture of the elbow.  Listed as past medical history are 
fractures of his left femur, right leg, left humerus, and 
wrist, at age 10.

Very importantly, at this time, no reference was made to a 
prior back or neck problem, which the Board finds provides 
highly probative factual evidence against these claims.   

Physical examination revealed pertinent findings confined to 
the left forearm.  X-rays of the left forearm, elbow, and arm 
were negative for fracture.  Following hospital admission the 
Veteran was placed on bedrest with his elbow elevated and 
pressure applied using Kurlex and Ace bandages, and he was 
treated with Buccal Varidase.  Swelling and tenderness 
decreased and the record states that "he gradually developed 
an improved range of motion."  By February 17, 1960 most of 
the edema had subsided.  

On February 22, 1960 the Veteran complained of a cough and 
hoarseness and was found to have a viral type inflammation of 
his pharynx.  He was treated with saline gargles and steam 
inhalations, his hoarseness improved, and he was asymptomatic 
in three or four days as well as at the time of his discharge 
from the hospital on March 2, 1960.  

This record make no mention of the Veteran's back or neck, 
including no mention of symptoms, x-rays, sedation, or any 
treatment involving his back and neck.  This record is 
detailed in its description of the Veteran's hospitalization.  
That the record documents a gradual improvement of his elbow 
and then discusses the inflammation of his pharynx, even 
going as far as to remark that for a time the Veteran was 
unable to speak above a whisper, leads the Board to the 
conclusion that if the Veteran had indeed had back and neck 
symptoms during the hospitalization, as he reported during 
the 2005 Board hearing, the hospital report would have 
documented something about such symptoms.  

Such a factual determination provides evidence against this 
claim, clearly indicating that the veteran is not an accurate 
historian. 

In light of prior Court actions in this case, the Board 
believes it must be clear on this point:  This detailed 
service treatment report notes treatment of his arm with 
pressure, elevation, and Buccal Varidase, as well as 
treatment of his inflamed pharynx with saline gargles and 
steam inhalations.  Simply stated, it is highly detailed, so 
much so that if the Veteran was indeed sedated and x-rayed 
with regard to back and neck symptoms, it follows that 
treatment of any other conditions would have been noted if 
the treatment had occurred (particularly if the treatment 
required x-rays and involved sedation).  That the report 
discusses all of this other treatment in detail, but nothing 
with regard to the Veteran's back and neck, is highly 
probative evidence that the Veteran's report during the Board 
hearing does not accurately reflect the events of his 
hospitalization.  It simply makes no sense that the report 
would document his arm symptoms and that he suffered from an 
inflamed pharynx, but omit any reference to back and neck 
symptoms or pathology.  For these reasons the Board finds the 
inservice report more probative than the Veteran's report 
made years later as to what occurred during his 
hospitalization from January to March 1960.  

An April 1960 notation documents that a cyst on the Veteran's 
back was incised and drained at that time.  There is no 
mention of any spine problems.  

A May 11, 1960 notation indicates that the Veteran reported 
that he had slipped on the well deck and hit his thigh 
against a small cofferdam.  Diagnosis was "Bruise Left 
Thigh."  Treatment consisted of examination of the left 
thigh, which had slight swelling, and sending the Veteran to 
his rack to have a hot water bottle placed on the thigh to 
relieve pain.  Disposition was to place the Veteran on 
Bennicle list for 24 hours.  There is no mention of any 
injury or symptoms of the Veteran's back or neck.  

A May 17, 1960 consultation sheet refers to the Veteran's 
left thigh injury.  He complained of swelling of the knee and 
thigh.  There is no mention of his back or neck, only a 
finding of tenosynovitis of the knee and to rule out tear of 
the knee cartilage.  A May 28, 1960 consultation sheet 
documents that the Veteran had a history of a traumatic 
injury of his left lower anterior thigh with a subsequent 
hematoma and tenosynovitis.  There is no mention of symptoms 
or injury of his back or neck, providing highly probative 
factual evidence against the claim that the Veteran had a 
chronic problem with his neck and back at this point of time.   

Overall, these reports document instances of minor trauma 
suffered by the Veteran during service and of his musculo-
skeletal symptoms during service.  His diligence in reporting 
injuries during service tends to show that if he had suffered 
an injury of his back or neck, such injury would have been 
reported and recorded in his service treatment records.  That 
there are reports of traumatic injuries of a relatively minor 
nature, but no reports of injuries of his neck or back, tends 
to show that he had no injuries of his neck or back during 
service.  

The Board has acknowledged the report of an injury of his 
coccyx but that injury was never mentioned after the initial 
report and the initial and only report regarding that issue 
tended to show that it was an acute injury that did not 
involve his spine, providing evidence against this claim.  

July 1960 reports of medical examination and medical history 
-the latter completed by the Veteran - reinforces the picture 
of his active service as not including any back or neck 
injury.  At separation form service in July 1960, he was 
examined and clinical evaluation of his musculo-skeletal 
system and spine were normal.  Significantly, in a July 1960 
report of medical history, the Veteran himself indicated by 
checking a "NO" box that he did not then have, nor had ever 
had, any symptoms.  These separation from service documents 
make no mention of any symptoms or injuries of the Veteran's 
neck or back.  These reports tend to show that the coccyx 
injury resolved with no residuals.  The Veteran himself at 
this point, has provided evidence against his own claims, 
totally undermining his sworn testimony before the Board.   

Based on these records, the Board finds that the Veteran did 
not suffer any trauma to his lumbar or cervical spine during 
his active service, had no symptoms involving his lumbar or 
cervical spine during active service, and had an acute soft 
tissue injury in the area of his coccyx during active service 
which had resolved by the time he was separated from that 
service.  The Board has considered the Veteran's reports from 
many years after service that he suffered injury and/or 
symptoms of his back and neck but finds the reports created 
contemporaneous to his service to be more probative than his 
later reports which were made in pursuit of financial 
benefits.  See Curry v. Brown, 7 Vet. App. 59 (1994) 
(contemporaneous evidence has greater probative value than 
history as reported by the veteran).

The earliest medical evidence related to the Veteran's neck 
or back are private treatment record from Yale New Haven 
Hospital, dated from 1976 to 1979.  These records document 
that in August 1976 the Veteran was seen for back strain 
several days earlier (more evidence against this claim) and 
was now reporting diffuse spasmotic abdominal pain relieved 
by a bowel movement as well as some back pain.  Physical 
examination revealed some muscle tenderness, with no 
neurological deficits.  In December 1977 x-rays were obtained 
of the Veteran's abdomen with a finding that the bony 
structures of the lumbar region were unremarkable.  None of 
these records refer to any back or neck injury during the 
Veteran's service.  

The importance of this record in evaluating this case can not 
be underestimated:  This report comes some sixteen years 
after the Veteran's separation from active service and, as to 
his back or neck, refers only to a back strain of several 
days earlier.  This long time span between the Veteran's 
service and the earliest evidence of either a back or neck 
disability reinforces the impression from the service 
treatment records that the Veteran had no injury of his spine 
during service.  See Maxson v. Gober, 230 F. 3d 1330, 1333 
(Fed. Cir. 2000) (holding that it was proper to consider the 
veteran's entire medical history in determining if service- 
connection is warranted, including a lengthy period of 
absence of complaints).  Simply stated, the Veteran's history 
in this report, provided by the Veteran himself, provides 
highly probative factual evidence against the Veteran's 
claims, undermining his credibility with the Board nearly 
completely.

A July 1985 Community Health Care Center Plan treatment note 
documents that the Veteran complained of right shoulder and 
low back pain.  Range of motion testing of the back was 
normal.  X-ray examination of the lumbar spine revealed an 
impression of levoscoliosis, upper lumbar and lower thoracic 
spine, with degenerative changes to include disc space 
narrowing at L1-L3.  These records do not make any mention of 
the Veteran's service and provide no evidence that his low 
back pain had anything to do with his active service.  

A March 1989 treatment report notes the Veteran's complaints 
of neck pain, with pain radiating down the left arm, 
following an 18-hour airplane flight.  X-rays revealed 
degenerative disc disease of the cervical spine with 
bilateral spur encroachment.  This is the first mention of 
cervical spine symptoms or disease and comes almost thirty 
years after service.  Again, this does not provide evidence 
of inservice injury or onset of symptoms.  

In May 1993, the Veteran complained of hematuria and brief 
episodes of right lumbosacral pain; back strengthening was 
recommended.  A December 1993 report documents that he 
complained of "cold - sharp pain in side pulled muscles in 
neck."  In December 1993, he complained of sharp pain in the 
side of the neck and an upper respiratory infection.  

None of this evidence includes any reports from the Veteran 
of any injury during his active service.  If he did indeed 
have symptoms involving his back and neck since service, the 
Board finds it is highly unlikely that he never would have 
mentioned such, or that clinicians never would have recorded 
such.  This fits into a disability picture of onset of back 
and neck symptoms many years after service and with no 
relationship to his service.  

An August 1995 VA treatment note documents that the Veteran 
presented with a low back and neck pain of two weeks duration 
following catching his foot in an airplane door.  This note 
indicates that the Veteran had no prior history of back or 
neck injury.  The Board finds this note probative of a 
finding that the Veteran did not injure his back or neck 
during service.  As he obviously reported catching his foot 
in an airplane door, he was interviewed by the clinician.  It 
would follow that if, as he has alleged, he had symptoms of 
back and neck injuries from the time of his service forward 
(many years, at this point), he would have reported that he 
had a prior back and neck injury.  That the note specifically 
provides that there was no prior history of a back or neck 
injury tends to show that the Veteran did not report any 
inservice injury and did not in fact have any injury of his 
back or neck in service.  This note is discussed in more 
detail further in the instant decision.  

In August 1997, the Veteran submitted several lay statements 
in support of his claim.  The statements refer to the 
Veteran's history of back, neck, and arm pain since service.  

In an August 1997 statement, the Veteran's former spouse 
reported that the Veteran had called off a trip to New York 
due to back pain in December 1960 and at that time told her 
that his back and neck pain were due to an injury during 
service.  Here, the Veteran's former spouse reports from her 
memory of what the Veteran told her thirty seven years 
earlier.  The long time span between December 1960 and August 
1997 is itself a reason to discount the accuracy of her 
report, both as to the date of the called off trip and as to 
what the Veteran told her all those years ago.  

Additionally, the Veteran must have contacted his former-
spouse in 1997 as to what happened many years ago (because 
otherwise she would not have known to write the letter).  
Corruption of her memory by the communication from the 
Veteran contemporaneous to the August 1997 letter is another 
factor that tends to reduce the reliability of her statements 
as to what the Veteran told her in 1960.  Moreover, her 
report is not in keeping with the objective evidence from 
service that does not document any neck or back problems 
although complete with records of other trauma, pain, and 
symptoms.  Hence, her letter is afforded minimal probative 
weight.  

August 1997 statements from the Veteran's children report 
only that the Veteran had back and neck pain and he told them 
that it was due to service.  Here, there is no a date as to 
when he told them that his neck and back pain were due to 
service.  Again, these reports are inconsistent with the more 
objective evidence and come from his children at his request, 
so a natural bias exists.  As with the other letters these 
letters are not afforded much weight because of the factors 
just discussed.  

In another August 1997 letter the Veteran's sister reported 
that he wrote her during service informing her that he had 
slipped aboard ship and was in the hospital.  She provided as 
follows:  "His elbow swelled up and wouldn't bend and he was 
in a great deal of pain.  A few days after the accident he 
complained of back and neck problems and was given more 
medication."  

This letter from the Veteran's sister is afforded very little 
probative weight as to whether the Veteran had a neck or back 
injury or symptoms during his active service.  She does not 
offer any actual letters from the Veteran written at the time 
of his hospitalization.  Rather, she provides this 
information from her memory of events that happened some 
thirty seven years prior to the date of her letter.  As the 
Veteran has submitted numerous letters all dated in August 
1997 it follows that he had conversations in 1997 with each 
of the authors of those letters, including his sister.  
Taking into consideration the service evidence without any 
mention of neck or back problems (although his pharynx 
inflammation and elbow injury are discussed) it is likely 
that his sister's memory of what the Veteran wrote to her 
from the hospital does not derive from communications between 
her and the Veteran during service.

A September 1996 report of X-ray examination reflects 
degenerative changes within multilevel discogenic disease and 
foraminal encroachment of the cervical spine and multilevel 
discogenic disease of the lumbar spine, most prominent in the 
upper lumbar region.  This report provides evidence only that 
the Veteran had pathology of his lumbar and cervical spine in 
1996 but adds nothing to whether or not that pathology is 
related to his service.  Hence, this report is not probative 
as to the elements missing in his case - an inservice event 
or injury and a relationship between the inservice event or 
injury and a current disability.  

A March 2001 report of VA examination reflects a history of 
back and neck injuries as a result of two falls during 
service.  In that report the examiner indicated that the 
claims file had not been available at the time of the 
examination or when the report was written.  It follows that 
the history of the inservice injuries was obtained from the 
Veteran during the examination.  Therefore, this report adds 
nothing to the accuracy of the Veteran reported history.  

Following physical examination and X-rays of the neck and low 
back, diagnoses were rendered of degenerative disc and joint 
disease of the cervical spine and lumbar spine.  This is 
evidence only of back pathology in 2001, not evidence of 
incurrence of any disability during service many years 
earlier.  

An October 2002 addendum to the March 2001 VA examination 
report reflects that the Veteran's claims file, to include 
his service and post service medical records, were reviewed.  
The examiner noted the Veteran's history of upper coccyx 
trauma and concluded that the lack of follow-up treatment 
indicates that there was no persistence of the pain requiring 
return treatment.  Also noted by the examiner was the account 
of the 1960 hospitalization for a forearm contusion.  The 
examiner found significant that the Veteran physical 
examination at separation from service was absent for any 
mention of his back or neck and that the Veteran, in his own 
hand, responded to the question as to his present health in 
July 1960 that he was in excellent condition.  

The examiner explained that the Veteran's injury of the 
coccyx was not a spinal injury and that there was no evidence 
of a neck injury in his chart.  Significantly, the examiner 
stated that "what speaks volumes is that [the Veteran] did 
not mention any of these complaints on his exit medical forms 
in 1960."  The examiner concluded that there was no further 
need for review.  

This addendum is highly probative evidence against the 
Veteran's claims. The addendum took into consideration all of 
the evidence of record.  Furthermore, the report makes sense: 
the Veteran simply did not have an injury of his lumbar or 
cervical spine or symptoms of any disability of his lumbar or 
cervical spine during service.  It follows that service 
connection is not warranted for neck or back disabilities.  

Of record are radiology reports of a computerized tomography 
study (CT) of the Veteran's lumbar spine from December 2002 
read by "R.R.", D.O.  The indication for the CT is listed 
as "Low back pain after MVA [motor vehicle accident]."  
This study yielded an impression of retrolisthesis, disc 
protrusion, and spondylosis of lumbar spine segments.  There 
is no indication that any of these conditions were 
attributable to the Veteran's service.

During the Board hearing the Veteran was asked by his 
representative if he had any "intra-current injuries."  
2005 Board hearing transcript at 14.  He answered as follows 
"I was also in an accident in 93.  A car, no, not 93, 
September 5, 2002, I was in a car accident."  Id.  He went 
on to explain that he did not have any serious injury at that 
time but the accident intensified his earlier problem.  Id.  

Neither the December 2002 CT report nor the Veteran's 
testimony with regard to his auto accident add anything 
favorable as to whether the Veteran's current neck and back 
disabilities are related to service.  His testimony amounts 
to what he had already asserted prior to that time - that he 
injured his back in several falls (or shortly after the falls 
while in the hospital) during service. 

Submitted by the Veteran is an August 2007 document in which 
"C.L.", M.D. offers an opinion as to the etiology of the 
Veteran's current neck and back disorders.  Dr. C.L. provides 
a history which is based on the Veteran's reports of events 
during service (which, as noted above, has been found by the 
Board to be entitled to almost no probative value).  Dr. C.L. 
reports that he evaluated the Veteran in his office in June 
2007, which included diagnostic studies of his cervical and 
lumbar spine.  He also detailed the results of his physical 
examination of the Veteran in June 2007.  

Dr. C.L. diagnosed cervical and lumbar spondylosis, 
myofascial pain syndrome, degenerative disc disease, as well 
as spondylolisthesis of the lumbar spine, bulging discs of 
the cervical, thoracic, and lumbar spine, and 'acute 
functional decline" secondary to these other diagnoses.  He 
indicated in his diagnoses that the myofascial pain syndrome, 
the spondylosis, and the disc disease were service related. 

Under a heading of "Assessment" Dr. C.L provided his 
opinion as follows:  

After reviewing the patient's medical 
records and post service medical records 
dated 1959 through 2002, as well as 
obtaining a subjective history and 
complaints and performing a thorough 
physical examination and review of his 
recent CT scans of his cervical and 
lumbar spine performed on 6/15/07, it is 
my opinion as a Board Certified 
Physiatrist that it is at least as likely 
as not that this patient's neck and back 
injuries and chronic pain are a direct 
result of his multiple service-related 
injuries that occurred in 1959 and 1960.  
His mechanism of injury and complaints 
and accounts of his injuries correlate 
with objective CT findings.  

The above opinion is expressed within a 
reasonable amount of medical certainty.  

This opinion is afforded little probative weight because the 
opinion amounts to nothing but a conclusion that hinges on 
facts found to not be accurate.  Dr. C.L. bases his opinion 
on the Veteran's statements and on multiple injuries during 
service.  But, the Veteran's 'complaints and accounts' of his 
injuries involving his back and neck are, for the most part, 
not credible and the Board has found as fact that the 
Veteran's only injury was to his coccyx, which was not 
treated again during service and which was never shown to 
persist or involve any injury to the spine.  Therefore, Dr. 
C.L.'s conclusion that the Veteran has lumbar and cervical 
spine disease rests on a faulty foundation.  As the Veteran's 
less than credible reports of symptoms of his neck and back 
during service do not accurately reflect the facts, Dr. 
C.L.'s opinion that the "mechanism of injury and complaints 
and accounts of his injuries correlate with objective CT 
findings" is of little probative value.  

In compliance with the instructions in the joint motion, the 
Board remanded these issues to the RO in November 2007 so 
that additional efforts could be made to obtain records of 
treatment of the Veteran at the Portsmouth Naval Hospital 
from January to March 1960 (fifty years ago) and so that VA 
could afford the Veteran a VA examination with regard to the 
etiology of his claimed neck and back disabilities.  No 
additional records of treatment at the Portsmouth Naval 
Hospital were obtained and that matter is addressed more 
extensively in the 'Duties to notify and assist' section of 
the instant decision.  

A VA examination was afforded the Veteran in April 2008.  
Upon return of the file to the Board it was discovered that 
an item of evidence referred to by the examiner in the 
examination report was not in the claims file.  The Board 
remanded the matter again in November 2008 to address that 
discrepancy.  The referred to item of evidence, a "Pc note 
from WPBVAMC dated Oct. 24, 1995", is now associated with 
the claims file, was addressed earlier in the instant opinion 
and is consistent with the examiner's reference in the 
report.  

In the report, the examiner indicated review of the claims 
file.  Also recorded was the Veteran's description of an 
inservice injury as related to the examiner, i.e., that he 
fell twice from the well deck during service and that the 
second time he injured his left elbow, neck, and low back, 
and was hospitalized in the Portsmouth Naval Hospital.  The 
examiner commented that the claims file included a progress 
note describing the elbow injury but did not mention the 
complaint or injury of the Veteran's neck and low back.  Also 
referenced by the examiner was that a note dated November 10, 
1999 stated "tenderness upper coccyx, vague history of 
injury."  

The Board finds that, clear from the report is that the 
examiner's review of the claims file was thorough.  For 
example, references and quoted statements from the service 
treatment records are referred to, as well as reports from 
family members submitted after service and records of 
treatment over the years.  Significantly, the examiner 
correctly reported that there are no notes during service 
regarding any symptoms or injury of his neck or back and at 
separation from service the report indicates that the Veteran 
was in excellent condition and there are negative responses 
to symptoms.  

The examiner referred to, and quoted from, an October 24, 
1995 VAMC treatment note.  This record is associated with the 
claims file and is dated October 24, 1995 at 15:03

In response to the request to provide an opinion as to 
whether it was as likely as not that the Veteran's neck and 
back disorder are etiologically related to any incident 
during the Veteran's active service, the report provides as 
follows:  

IS NOT likely CAUSED BY OR A RESULT OF 
"neck and back disorder"  RATIONALE FOR 
OPINION GIVEN: rationale is based on 
records from SMRs C file, and from 
progress notes from PC from WPBVAMC  

OTHER COMMENT:  I cannot find any record 
in the SMRs that mentioned any injury or 
complaint of neck and low back while in 
service.  The 2 incidents he mentioned 
relating to the fall on the deck in 1960 
did not mention involvement of the neck 
and low back.  The origin of the neck and 
low back symptoms was very clearly stated 
on the WPBVAMC PC progress note dated Oct 
24, 1995: "THIS 56 YO WM PRESENTS FOR 
EVAL OF LOWER BACK AND UPPER NECK PAIN 
FOR THE LAST TWO WEEKS.  NOTES THAT BACK 
AND NECK BECAMED WRENCHED WHEN HIS RIGHT 
FOOT WAS CAUGHT IN AN AIR PLANE DOOR.  AT 
PRESENT WITH CERVICAL-LUMBAR PAIN.  NO 
NEURATHESIAS OR PARAESTHESIAS.  HE HAS A 
CARDIAC VALVE REPLACED 12/92 AND HE HAS A 
PACE MAKER.  NO PRIOR H/O BACK OR NECK 
INJURY."  The CT scan showed that he has 
"dessication and disc space narrowing 
thruout the lumbar spine with vacuum 
phenomenon of L3-L4, T12-L1, , Anterior 
osteophytes L1-L2 thru L3-L4, enplate 
sclerosis L1-L2. and multiple 
degenerative disc disease of the cervical 
spine, findings stable since the prior 
exam:  Disc space narrowing C2-C3 thru 
c6-7, post osteophytes C4-5, C5-6, C6-7.  
Ce-4 sl narrowing of L neural foramen, 
left assymetric bulge with osteophyte 
narrowing the interior thecal sac.  These 
are the results of the chronic wear and 
tear of the spine thru the years, but 
there is no record in the SMRs to show 
that etiology is related to the incident 
in the service, there is no such note 
that I could find.  

The Board finds this examination report to not only be 
adequate but also to be highly probative of a finding that 
the Veteran's current back and neck pathology is not related 
to his active service.  

That the report contains the words "IS NOT likely CAUSED BY 
OR A RESULT OF "neck and back disorder" is not a reason to 
find that the physician provided a less than adequate opinion 
or did not comply with the Board's remand request.  It would 
be out of keeping with the rationale expressed in that 
opinion to find that there was any question that there was a 
fifty percent probability that his neck and back disorders 
were related to service.  This is because, in the rationale, 
the examiner clearly relied on the lack of any evidence from 
service of any neck and back injury or symptoms of a back or 
neck injury, the October 1995 VA treatment record,  and 
clearly considered the Veteran's statements and that of those 
who submitted statements in support of his claim.  

Furthermore, the examiner indicated that the clinical 
findings were consistent with chronic wear and tear of the 
spine over the years.  To find that the report was not 
adequate because the report provides a lead in non-sequitur 
of 'is not likely caused by or a result of neck and back 
disorder' would be irrational given the remainder of the 
opinion.  This was clearly a clerical problem as the 
statement does not make sense.  In short, the Board finds 
that taking the opinion as a whole, the examiner expressed 
that there was no basis, in the examiner's opinion, for 
finding a connection between the Veteran's service and his 
neck and back disorders, and explained the reasoning 
underlying that opinion.  

All favorable evidence in this case hinges on the Veteran 
suffering an injury to his spine during service.  Evidence 
favorable to a finding that the injury occurred consists of 
the Veteran's statements as reported by him to his relatives 
and former spouse and to VA.  Evidence unfavorable to a 
finding that injury of his neck and back occurred during 
service are the service treatment records which record events 
surrounding his reported injuries and indeed provide a 
detailed account of those events, but report symptoms that do 
not involve his back or neck (recognizing that the soft 
tissue injury of his coccyx is of record but that injury 
clearly resolved and did not involve his spine).  That he 
suffered no injury of his back or spine during service is 
also shown by the long period of time before any treatment 
was sought and, even when treatment was sought, no reference 
to his service for many years.  

Even when the Veteran did report back and neck problems in 
the context of seeking treatment, he did not ever, prior to 
filing his claim, refer to an inservice injury.  The Board 
finds that the unfavorable evidence in this case outweighs 
the favorable evidence in this case.  Hence, the appeal must 
be denied.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of- the-
doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R.  § 3.102 (2009).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the 
Veterans Court held that, upon receipt of an application for 
a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the Veteran's claim, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  

The remaining VCAA duty to notify was satisfied by way of a 
letters sent to the Veteran in June 2001 and April 2005.  
These letters were not sent prior to the initial adjudication 
by the RO, but that adjudication occurred prior to enactment 
of the VCAA and there was therefore no error due to the 
timing of the letters.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  These letters informed the Veteran of what 
evidence was required to substantiate the claims and of the 
Veteran's and VA's respective duties for obtaining evidence.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the 
event that VA makes efforts to assist the Veteran by seeking 
to obtain evidence and fails to obtain the evidence, 
§ 3.159(e) requires that VA provide additional written or 
oral notice as to this occurrence.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records and private treatment records identified by the 
Veteran.  VA provided the Veteran with an opportunity to set 
forth his contentions during the hearing before the 
undersigned Veterans Law Judge.  Adequate VA medical 
examinations were afforded the Veteran in March 2001 (with an 
addendum from October 2002) and in April 2008.  

In the 2007 joint motion the Parties agreed that VA had 
failed to comply with the notice requirements of § 3.159(e) 
and also agreed "that VA should attempt to request and 
obtain any further SMRs that are not already associated with 
the Appellant's claims file."  2007 joint motion at 3.  In 
the November 2007 Remand, the Board directed that VA request 
records of inpatient treatment of the Veteran at the 
Portsmouth Naval Hospital from January through March 1960.  
In December 2007, the RO complied with that Board remand by 
requesting the records from the Portsmouth Naval Hospital.  
In a March 2008 letter the Department of the Navy informed 
the RO that there were no inpatient records located at the 
medical facility and commented that VA contact the National 
Personnel Records Center (NPRC).  

Importantly, well documented in the claims file are the 
efforts VA undertook to obtain any existing records of 
treatment of the Veteran at the Portsmouth Naval Hospital 
prior to the joint motion of 2007.  In September 1997, the RO 
requested from the Portsmouth Naval Hospital a narrative 
hospital report and VA outpatient treatment records.  The 
Department of the Navy responded in September 1997 that there 
were no records.  VA again requested records from Portsmouth 
Naval Hospital in November 1997 and the Department of the 
Navy responded that same month suggesting that VA forward its 
request to the National Personnel Records Center in St. 
Louis.  In that letter from the Department of the Navy is an 
"X" in a selection which states "Patient hospitalized in 
the following year(s).  Request should be forwarded to the 
National Personnel Records Center, 9700 Page Blvd., St. 
Louis, MO 63132.  Under a heading for YEAR is listed 1960 
1961 and 1962, corresponding to each of these years are 
listings under a heading for ACCESS# of 67-A-589 68-A1091 69-
A-364, respectively.  

In March 1998, VA requested service treatment records from 
the NPRC and referenced the letter from the Navy.  The NPRC 
responded in April 1998 that no records were available at 
Code 13.  

As VA already contacted the NPRC in 1998 and supplied the 
NPRC with the 1997 letter from the Department of the Navy, it 
follows that an additional request is not indicated.  The 
Veteran was separated from active service in 1960, there is 
no reason to believe that records that were not present at 
the NPRC in 1997 would be present in 2010.  

Based on the above, the Board finds that further efforts to 
obtain additional relevant records of treatment of the 
Veteran during active service would be futile.  

In a February 2009 letter the RO informed the Veteran of VA's 
efforts in attempting to obtain records of treatment of the 
Veteran at the Portsmouth Naval Hospital from January 1960 to 
March 1960.  The RO informed the Veteran that VA would decide 
his claim based on the evidence of record unless the Veteran 
submitted the records that VA was unable to obtain.  In this 
letter the RO also informed the Veteran that he was 
ultimately his responsibility to provide the evidence.  This 
notice complied with the requirements of 38 C.F.R. § 3.159(e) 
and with the Board's remand direction to provide the notice.  

A critical question in this case has been the adequacy and/or 
need for a VA examination/opinion regarding the etiology of 
the Veteran's back and neck disability in this case.  The 
Board finds that an etiological opinion has been obtained and 
meets the requirements of the Court and the Board's remand in 
this case.  For reasons noted above, the VA has substantially 
complied with previous remand directives.  Stegall v. West, 
11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 
(1999); D'Aries v. Peake, 22 Vet. App. 97 (2008). 

However, the Board finds that the evidence, discussed above, 
which indicates that the Veteran did not receive treatment 
for the claimed disorders during service (other than the 
upper coccyx, which is clearly found to have resolved during 
service) or that there is any competent credible medical 
evidence showing or indicating a nexus between service and 
the disorder at issue, warrants the conclusion that a remand 
for an examination and/or opinion is not necessary to decide 
the claim.  See 38 C.F.R.  § 3.159 (c)(4).  As service and 
post-service medical records provide no basis to grant this 
claim, and provide highly probative evidence against the 
claim, the Board finds no basis for a VA examination to be 
obtained.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003) (there must be some evidence of a causal connection 
between the alleged disability and the veteran's military 
service to trigger VA's obligation to secure a medical 
opinion pursuant to 38 U.S.C.A. § 5103A(d)).  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  

Simply stated, the standards of McLendon are not met, and 
never were met, in this case.  Point two of the McLendon test 
is not met, and has never been met, in this case.  On a 
factual basis, the Board finds that the Veteran did not 
injure his back or neck during service, for reasons cited 
above (the upper coccyx injury is found to have clearly 
resolved during service, clearly indicated by the detailed 
medical records in service after this problem was cited and 
for years following service).  

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  However, the outcome of 
this claim hinges on what occurred or more precisely what did 
not occur, during service.  In the absence of evidence of an 
in-service disease or injury, referral of this case to obtain 
an examination and/or an opinion as to the etiology of the 
veteran's claimed disability would in essence place the 
examining physician in the role of a fact finder.  This is 
the Board's responsibility.  In other words, any medical 
opinion which provided a nexus between the veteran's claimed 
disability and his military service would necessarily be 
based solely on the veteran's uncorroborated and factually 
inaccurate assertions regarding what occurred in service.  
The Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) (generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant that have been previously rejected.)

The holding in Charles was clearly predicated on the 
existence of evidence of both in-service incurrence and of a 
current diagnosis.  Simply stated, referral of this case for 
an examination or obtainment of a medical opinion under the 
circumstances here presented would be, and has been, a 
useless act.  The duty to assist is not invoked, even under 
Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  See also 
38 U.S.C.A. § 5103A(a)(2) (West 2002). 

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

A further remand of this case, for reasons the Board has 
attempted to make clear above, will not provide a basis to 
grant these claims.




ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


